IN THE SUPREME COURT OF TI~IE STATE OF DELAWARE

ANDRE WALKER, §
§ No. 343, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWAR.E, § ID. No. 1005009912
§
Plaintiff Below, §
Appellee. §

Submitted: April 13, 2016
Decided: May 2, 2016

Before STRINE, Chief]ustice; HOLLAND and VAUGHN, Justices.
0 R D E R

This 2“" day of May 20 1 6, the Court having considered this matter on the briefs filed
by the parties has determined that the final judgment of the Superior Court should be
affirmed on the basis of and for the reasons assigned by the Superior Court in its order dated
June 8, 2015.‘

NOW, THEREFORE, IT IS I-IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY\THE COURT:

 

 

' This is another case in which the defendant appeared for jury selection and trial in a prison
uniforrn. We recently ruled that when a defendant appears forjury selection in a prison uniform,
the trial court should make a record of why the defendant is not dressed in street clothes.
Masarone v. S!a!e, 2016 WL 121 1723 (Del. March 24, 2016).